Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linwood Earl- Chandler appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) action for failure to return the consent form permitting withdrawal from his prison account and the affidavit showing that he exhausted administrative remedies. Because Chandler may refile his suit and either pay the required fee or consent to withdrawal in installments and file the affidavit, the dismissal order is interlocutory and not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.